COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, O’Brien and Senior Judge Bumgardner
UNPUBLISHED



              TOMMY RAYMOND HARRIS
                                                                              MEMORANDUM OPINION*
              v.     Record No. 0954-15-3                                          PER CURIAM
                                                                                SEPTEMBER 15, 2015
              TORQUE ENTERPRISES, L.L.C. AND
               AMERICAN MINING INSURANCE COMPANY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Dan Bieger; Dan Bieger, PLC, on brief), for appellant.

                               (Nathaniel D. Moore; Penn, Stuart & Eskridge, on brief), for
                               appellees.


                     Tommy Raymond Harris (claimant) appeals a decision of the Workers’ Compensation

              Commission (the “commission”). Claimant alleges the commission erred in finding the evidence

              insufficient to prove he sustained an injury by accident arising out of his employment. We have

              reviewed the record and the commission’s opinion and find that this appeal is without merit.

              Accordingly, we affirm for the reasons stated by the commission in its opinion. See Harris v.

              Torque Enterps., L.L.C, VWC File VA02000017540 (June 1, 2015). We dispense with oral

              argument and summarily affirm because the facts and legal contentions are adequately presented

              in the materials before the Court and argument would not aid the decisional process. See Code

              § 17.1-403; Rule 5A:27.

                                                                                                        Affirmed.




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.